El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Carlos Paoli, como cesionario de José Gurgui, de Barcelona,- España, demandó a Eáfael Colorado en cobro de *4534198 pesetas y 5 céntimos, equivalentes a 838 dólares y 56 centavos. La deuda procedía de ciertos efectos de cinema-tógrafo vendidos por Gnrgni a Colorado. Este aceptó en sn contestación qne había tenido negociaciones con Gnrgni pero negó qne la suma pendiente de pago fnera la reclamada, ni ninguna otra. Alegó qne a sn vez había remitido a Gnr-gni efectos de cinematógrafo por nn valor superior al de los qne de él había recibido siendo, por tanto, acreedor en vez de dendor de Gnrgni.
Fné el pleito a juicio. Amibas partes presentaron sus pruebas y la corte finalmente dictó sentencia declarando la de-manda con lugar, y el demandado interpuso entonces la pre-sente apelación.
El alegato del apelante no contiene el señalamiento de errores qne exige el reglamento de este tribunal y, por tal motivo, debe desestimarse la apelación interpuesta. Repe-tidamente esta corte ha venido insistiendo en que los aboga-dos preparen en debida forma sus alegatos. Con ello no sólo defenderán mejor los derechos de sus clientes, sí que tam-bién auxiliarán a la corte en la más rápida y completa admi-nistración de la justicia.
Pero existe algo más en este caso. Obsérvase qne en la “transcripción de la evidencia,” respecto a dos documentos importantes sólo se consigna lo qne signe: “Exhibit A. Este documento no se copia por ser difícil. Exhibit B. Este do-cumento no se copia por igual motivo.” Uno de esos docu-mentos es una cuenta corriente. Al referirse el récord a su presentación se dice que contiene una nota transfiriendo el saldo a favor del demandante, de acuerdo con el art. 347 del Código de Comercio y que la transferencia aparecía debida-mente legalizada por el cónsul americano de Barcelona. En su alegato sostiene el apelante que no* consta el carácter de cesionario del demandante. Salta a la vista la necesidad del examen, del documento indicado para resolver la cuestión sus-citada.
*454En tal virtud, no habiéndose archivado nna transcrip-ción completa de los autos, ni presentádose el alegato con la exposición de errores en que se funda el recurso, exigida por las reglas 42 y 43 del reglamento de la Corte Suprema, dehe desestimarse la apelación interpuesta.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.